PETROPLUS, JUDGE:
The facts were submitted to the Court by stipulation and admission in the Answer of the Respondent that damages in the amount of $275.67 to Claimant’s motor vehicle were incurred as the result of the negligence of Joseph F. Blum who was operating a jeep classified as a Military vehicle assigned to the Fairmont Headquarters of the Adjutant General of *76West Virginia, and that the accident occurred while the jeep was engaged in official business. The time and place of the accident do not appear in the record, neither are any facts presented to the Court from which a finding of negligence may be inferred. The estimate of damage submitted by the Mooers Motor Company is dated July 14, 1969, so we are assuming that the accident occurred some time in July, 1969.
Inasmuch as the Answer requests that the claim be allowed as one that the State in good conscience ought to pay, an award will be made to the Claimants in the amount of $275.67.
Claim allowed in the amount of $275.67.